Citation Nr: 1121901	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sleep disturbance, to include sleep apnea and insomnia, to include as secondary to service-connected low back and left knee disabilities.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability. 

3.  Whether the reduction of the Veteran's evaluation for sinusitis with headaches, from 30 percent to noncompensable, effective March 1, 2007, was proper.

4.  Entitlement to an increased evaluation for sinusitis with headaches, currently evaluated as 30 percent disabling.  

5.  Entitlement to an increased evaluation for chronic lumbar strain, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased evaluation for left knee chondromalacia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1993 to September 1998.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which proposed reducing the evaluation for the Veteran's sinusitis with headaches to noncompensable, and denied the remaining issues sought on appeal.  A December 2006 rating decision implemented the reduction of the evaluation of the Veteran's sinusitis with headaches to noncompensable, effective March 1, 2007. 

It is clear that the Veteran is seeking an increased evaluation for sinusitis with headaches, as well as restoration of his 30 percent evaluation.  His May 2006 claim sought an increased evaluation for sinusitis with headaches.  His March 2007 Notice of Disagreement again asserted that he was entitled to an increased evaluation.  

Similarly, it is also clear that VA has been adjudicating the increased evaluation claim as well as the reduction issue.  A June 2007 statement of the case and a March 2011 supplemental statement of the case address entitlement to a compensable evaluation for sinusitis with headaches.

The issues of service connection for a sleep disturbance, to include sleep apnea and insomnia, to include as secondary to service-connected low back and left knee disabilities, and whether new and material evidence has been received to reopen a claim for service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The 30 percent disability evaluation for sinusitis with headaches had been in effect for more than five years at the time of the December 2006 rating decision that decreased the evaluation to noncompensable, effective March 1, 2007.

2.  Sustained material improvement of sinusitis with headaches under the ordinary conditions of daily life was not demonstrated at the time of the December 2006 rating reduction decision.

3.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's sinusitis with headaches results in radical surgery with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

4.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's chronic lumbar strain results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

5.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's left knee chondromalacia results in moderate recurrent subluxation or instability. 


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 30 percent evaluation for the Veteran's service-connected sinusitis with headaches, effective March 1, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.97, Diagnostic Code 6513 (2010).

2.  The criteria for an evaluation in excess of 30 percent for sinusitis with headaches have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6513 (2010).

3.  The criteria for an evaluation in excess of 10 percent for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).

4.  The criteria for an evaluation in excess of 10 percent for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In correspondence dated in June 2006, VA informed the appellant of what evidence was required to substantiate his increased evaluation claims, of his and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA medical records, private medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record other than the service records addressed above.  

The appellant was afforded a relevant VA examination in August 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA report obtained in this case is more than adequate, as it is predicated on the results of the current examination.  It considers all of the pertinent evidence of record, to include the statements of the Veteran.  Clinical findings which are pertinent to the criteria applicable for rating the Veteran's disabilities on appeal were discussed.  

Although the examiner did not review the Veteran's claims file or medical records, the evaluation was to assess the current levels of the disabilities.  Moreover, VA subsequently attempted to conduct additional VA examinations, but the Veteran failed to report.  For example, the Veteran failed to report for a September 2009 VA examination for his sinusitis.  There is no evidence that the Veteran did not receive notice of this examination.  The Veteran later failed to report for a February 2010 VA knee examination, an April 2010 VA back examination and an August 2010 VA sinus examination.  

In light of June 2010 correspondence that he only received the notice for the unspecified VA orthopedic examination 4 days after it occurred, he was rescheduled for VA orthopedic and sinus examinations in December 2010.  In the meantime, in December 2010 correspondence his representative stated that the Veteran never received notice of an unspecified VA examination identified in an August 2010 supplemental statement of the case and requested that it be rescheduled.  The next day, the Veteran failed to report for the December 2010 VA orthopedic and sinus examinations.  There is no evidence that the Veteran did not receive notice of these December 2010 VA examinations.  He has not submitted good cause as to why he failed to report for them.

Because of the Veteran's failure to report for these VA examinations, VA was unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

When a claimant fails to report for an examination scheduled in conjunction with an original or reopened compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2010).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the increased evaluation issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating Reduction

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13 (2010).

The Veteran's 30 percent evaluation for sinusitis with headaches was based on the General Rating for Sinusitis, under Diagnostic Code 6513.  A 10 percent evaluation is for application when sinusitis results in one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is for application when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A Note accompanying the rating criteria defines an incapacitating episode as one that requires bed rest and treatment by a physician.  Id.  

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2010); Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2010).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 419.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2010).

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  However, the Court has specified a different burden of proof with respect to ratings reductions claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 30 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 30 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted.  See Brown, 5 Vet. App. at 421; see also Kitchens, 7 Vet. App. at 320, 325.

For the reasons detailed below, the Board concludes that the reduction in the assigned disability rating for the Veteran's sinusitis with headaches was not done in a procedurally correct manner and a 30 percent evaluation for sinusitis with headaches should be restored.  38 C.F.R. § 3.344.  See Kitchens, supra, and Brown, supra.

The Veteran's service-connected sinusitis had been rated as 30 percent disabling from September 1998 to the March 2007 reduction, a period of more than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable.  

In this case, VA sent the Veteran a notice letter in September 2006 that informed him of the proposal to reduce the rating assigned for his service-connected sinusitis with headaches, from 30 percent to noncompensable.  VA attached a copy of the September 2006 rating decision that made the proposal.  Significantly, the Veteran was provided with detailed reasons for the proposed reduction and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing on this matter.  The letter also informed the Veteran that if no additional evidence was received within 60 days, the rating would be reduced effective on the first day of the third month following notice of the final decision.  The Veteran did not respond and the December 2006 rating decision reduced the evaluation for his sinusitis from 30 percent to noncompensable.

Based on this procedural history, the Board concludes that the reduction was done in accordance with the procedure set forth in VA regulations, to include 38 C.F.R. § 3.105(e).  That is, the Veteran received appropriate notice of the proposed reduction and was accorded the opportunity to respond.

VA treatment records of evidence at the time of the reduction included a January 2004 outpatient treatment report showing that the Veteran was treated for sinusitis.  The pertinent assessment was chronic sinusitis and it noted that a CT was to be performed.  In July 2006, the Veteran requested a renewal and mail of Loratadine, which can be used to treat sinusitis.  A Problem List (Active) printed in August 2006 included sinusitis.

The report of an August 2006 VA examination specifically provides that on physical examination there was no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no scar and no disfigurement.  There was no rhinitis noted in the examination of the nose.  The report specifies that on examination no sinusitis was detected.  However, the report also provides that the Veteran reported sinus problems, including constant sinusitis.  He stated that he needed antibiotics for his sinusitis.  He had headaches with the sinus attacks.  

The Board finds that the evidence of record at the time of the December 2006 rating reduction decision was insufficient to establish that it was reasonably certain that any material improvement found would be sustained and maintained under the ordinary conditions of life.  See Kitchens, supra, and Brown, supra; 38 C.F.R. § 3.344.  Moreover, the December 2006 rating decision did not even address this issue.  It failed to discuss in any way whether the Veteran's August 2006 statement to the VA examiner that his sinusitis required medication meant that it was less than reasonably certain that any material improvement shown during that examination would be sustained and maintained.  Similarly, the December 2006 rating decision failed to discuss in any way whether the Veteran's VA treatment records (which recently identified sinusitis as an ongoing active problem that required medication) meant that it was less than reasonably certain that any material improvement shown in August 2006 would be sustained and maintained.

A reduction in rating without observance of applicable law and regulation is void ab initio or invalid from the beginning.  Brown, 5 Vet. App. at 422.  Therefore, the RO erred in its December 2006 rating decision by reducing the Veteran's disability evaluation for sinusitis with headaches to noncompensable, effective March 1, 2007.  Consequently, since the reduction was not in compliance with the applicable law, the reduction of the Veteran's disability evaluation for sinusitis with headaches from 30 percent to noncompensable is set aside and the 30 percent evaluation is restored.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); Brown, 5 Vet. App. at 422.

Increased Evaluations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.




Sinusitis with Headaches

Under the General Rating for Sinusitis, a 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

The findings from the August 2006 VA examination are set forth above.  

In January 2007, the Veteran was prescribed with Augmentin for two weeks for an assessment of ACUTE/chronic sinusitis.  A March 2007 CT scan of the Veteran's sinuses resulted in an impression of limited patchy paranasal sinusitis.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 30 percent for sinusitis with headaches.

The foregoing evidence simply does not show that the Veteran had radical surgery with chronic osteomylitis.  It also fails to show that he has constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Diagnostic Code 6513.  

The Veteran does not have migraine headaches which have been attributed to his sinusitis.  Evaluation of the disorder under the rating criteria for evaluation of migraines is not appropriate.  

The Board is aware of the Veteran's own assertions as to the severity of his sinusitis with headaches.  However, these contentions do not support his claim.  A lay person is competent to describe the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A lay person, however, is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Despite the Veteran's contentions, the medical record before the Board shows that the manifestations of his sinusitis with headaches do not satisfy the diagnostic criteria for an evaluation in excess of 30 percent as set forth in Diagnostic Code 6513.  As a result, his assertions do not constitute evidence that this disability warrants an increased evaluation.

Chronic Lumbar Strain

The Veteran's chronic lumbar strain is evaluated under Diagnostic Code 5237 for lumbosacral strain.  The Rating Schedule provides for the evaluation of all spine disabilities (Diagnostic Codes 5235 to 5243) under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula) (Diagnostic Code 5243).

The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code.

Note (2) provides that normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The report of the August 2006 VA examination provides that the Veteran denied stiffness or weakness.  The Veteran complained of constant pain located in the middle of his back that traveled up and down the spine.  The pain was burning, aching, sharp, sticking and cramping.  It was 10/10.  The pain could be elicited by physical activity and stress.  It was relieved by Motrin.  At the time of pain, he could function with limitation.  He said that the low back disability did not cause incapacitation.  Functional impairment was the inability to sit or stand for long periods of time.  

On physical examination, there was evidence of radiating pain on movement to the upper back.  Muscle spasm was absent.  There was tenderness at right and left paralumbar muscles and L1.  There was negative straight leg testing bilaterally.  

Range of motion was flexion to 80 degrees, with pain at 70.  Extension was to 30 degrees, with pain at 30.  Lateral flexion was to 30 degrees bilaterally, with pain at 30 bilaterally.  Rotation was to 30 degrees bilaterally, with pain at 30.  After repetitive use, the joint function of the spine was additionally limited by pain, weakness and lack of endurance, with pain having the major functional impact.  After repetitive use, it was not additionally limited by fatigue or incoordination.  The additional limit of the joint function was zero degrees.  

Radiographic findings were noted to be within normal limits.  There was normal (unclear) position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The pertinent diagnosis was chronic lumbar strain.  The effect on his usual occupation and daily activity was pain in his back with heavy lifting and prolonged sitting.  

A September 2009 private MRI resulted in an impression of neural foraminal narrowing L5-S1 moderate bilaterally, and annular disk bulges L3-4 through L5-S1.

The Board has reviewed the Veteran's VA outpatient treatment reports dated throughout the appeal period.  They show that the Veteran was treated with medication for low back pain.  However, they do not address the range of motion criteria, or other criteria, set forth by the General Rating Formula.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for chronic lumbar strain.  The foregoing evidence simply does not show that the Veteran's chronic lumbar strain results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See the General Rating Formula.  The Board also notes that the evidence is negative for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See Note (1) to the General Rating Formula.

The Board is aware of the Veteran's complaints of low back pain.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected chronic lumbar strain are contemplated in the current 10 percent disability rating.  The foregoing evidence simply does not show that pain, due to the service-connected low back strain, has caused functional loss comparable to forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  The August 2006 VA examination found that repetitive use resulted in additional limit of the joint function of zero degrees.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.



Left Knee Chondromalacia

The Veteran's left knee is evaluated under Diagnostic Code 5257 for slight recurrent subluxation or lateral instability.  Moderate recurrent subluxation or instability of the knee is rated 20 percent.  Diagnostic Code 5257.  Since Diagnostic Code 5257 is predicated on instability, rather than limitation of motion, an analysis under DeLuca, supra, is not appropriate.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Instability of the knee and limitation of motion of the knee are two separate disabilities.

The Board notes that VAOPGCPREC 23-97 held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003-5010 and Diagnostic Code 5257 based on additional disability.  In this case, however, there is no radiographic evidence of left knee arthritis.  

The report of the August 2006 VA examination provides that the Veteran complained of left knee weakness with no strength, swelling and tenderness, giving way when it snapped forward and lack of endurance when standing.  He also complained of pain that was constant and traveled to the lower leg.  The pain was burning, aching, sharp and sticking.  It was 9/10.  It was elicited by physical activity and stress and was relieved by Motrin.  At the time of pain, he could function with limitation.  He said that the left knee disability did not cause incapacitation.  Functional impairment was the inability to stand for long periods of time.

On physical examination, the Veteran's left knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  There was mild crepitus.  

Radiographic findings were noted to be within normal limits.  Anterior and posterior cruciate ligaments stability test, medial and collateral ligaments stability test, and medial and lateral meniscus test were within normal limits.  

The pertinent diagnosis was chondromalacia, left knee.  The effect on his usual occupation and daily activity was pain in both knees when squatting.  

The Board has reviewed the Veteran's VA outpatient treatment reports dated throughout the appeal period.  They show that the Veteran complained of left knee pain.  However, they do not address instability or subluxation.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for left knee chondromalacia.  The foregoing evidence simply does not show that the Veteran's left knee chondromalacia results in moderate recurrent subluxation or instability.  Stability testing during the August 2006 VA examination was within normal limits.  

The Board is aware of the Veteran's own assertions as to the severity of his left knee chondromalacia.  However, these contentions do not support his claim.  A lay person is competent to describe the features or symptoms of an injury or illness.  See Falzone, supra.  A lay person, however, is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain, supra, citing Espiritu, supra.  See also Routen, supra ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Despite the Veteran's contentions, the medical record before the Board shows that the manifestations of his left knee chondromalacia do not satisfy the diagnostic criteria for an evaluation in excess of 10 percent as set forth in Diagnostic Code 5257.  As a result, his assertions do not constitute evidence that this disability warrants an increased evaluation.

Extraschedular Evaluation

With respect to an extraschedular evaluation, 38 C.F.R. § 3.321(b)(1) (2010) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's sinusitis with headaches, chronic lumbar strain or left knee chondromalacia.  There is no suggestion that the rating criteria do not reasonably describe the claimant's disability levels and symptomatologies.  There has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  Therefore, the Veteran's disability pictures are contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 30 percent for sinusitis with headaches, an evaluation in excess of 10 percent for chronic lumbar strain, or an evaluation in excess of 10 percent for left knee chondromalacia.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The reduction of the 30 percent evaluation for sinusitis is void ab initio.

An evaluation in excess of 30 percent for sinusitis with headaches is denied. 

An evaluation in excess of 10 percent for chronic lumbar strain is denied. 

An evaluation in excess of 10 percent for left knee chondromalacia is denied. 


REMAND

The issues of service connection for a sleep disturbance, to include sleep apnea and insomnia, to include as secondary to service-connected low back and left knee disabilities, and whether new and material evidence has been received to reopen a claim for service connection for a right knee disability require additional development.

The report of the August 2006 VA examination provides that the Veteran's right knee range of motion was decreased, and that the right knee was additionally limited by pain, fatigue, weakness and lack of endurance.  No diagnosis was provided for the right knee.

In an undated addendum, the VA examiner stated that these right knee problems were significant but not related to the Veteran's established [left knee] diagnosis.  He stated that the service-connected left knee disability did not cause, aggravate or accelerate problems of the right knee.  However, the VA examiner failed to provide the requested diagnosis for the right knee or explain that no diagnosis was warranted because the right knee was normal. 

The VA examiner's failure is significant because a final November 2002 Board decision conceded that the Veteran complained of knee pain and swelling at separation, but denied service connection because there was no evidence of current disability.  Thus, evidence that the Veteran has a current right knee disability could be material under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).

The Court has held that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

In addition, in his March 2007 Notice of Disagreement, the Veteran stated that his insomnia was due to pain from his service-connected left knee and back disabilities, and an inability to breath due to his service-connected sinusitis.  In December 2009 the Veteran submitted a statement that he did not sleep at night, in part, due to sinus issues.  

The Veteran's VA treatment records do reflect current complaints and treatment for insomnia.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing insomnia since incurring service-connected disabilities).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The foregoing evidence, overall, "indicates" that the Veteran has a sleep disturbance that "may be associated" with, or secondary to, a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the evidence warrants a VA examination to determine whether the Veteran's current sleep disturbance is secondary to a service-connected disability.  

In remanding these issues, the Board is aware that the Veteran has consistently failed to report for VA examinations.  The Board is also aware, however, that he has not failed to report for any VA examination requested in order to clarify whether he has a right knee diagnosis or to determine whether his current sleep disturbance is secondary to service-connected disability.  Regardless, the Board reiterates that failure to appear for an examination as requested, without good cause, could adversely affect the Veteran's appeal.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any right knee disability that may be present.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.)  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to provide a diagnosis for the Veteran's right knee, or state that no diagnosis is warranted.  

If a right knee diagnosis is provided, the examiner is asked to: (1) opine whether it is at least as likely as not (50 percent or more likelihood) that the right knee diagnosis is related to the Veteran's complaints of knee pain and swelling made at separation or to any other incident of active duty service; and (2) opine whether it is at least as likely as not (50 percent or more likelihood) that the right knee diagnosis is proximately due to, the result of, or aggravated by service-connected disability, to include but not limited to left knee chondromalacia and chronic lumbar strain.  The examiner is requested to provide a rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should so state and indicate why the opinion could not be advanced without resort to speculation.  

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any sleep disturbance that may be present.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.)  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current sleep disturbance is proximately due to, the result of, or aggravated by service-connected disability, to include but not limited to left knee chondromalacia, chronic lumbar strain and sinusitis and/or to any other incident of active duty service.  The examiner is requested to provide a rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should so state and indicate why the opinion could not be advanced without resort to speculation.  

3.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


